     Case 3:19-cv-01193-AJB-BLM Document 18 Filed 05/15/20 PageID.130 Page 1 of 7


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    BRIAN WHITAKER,                                       Case No.: 19-CV-01193-AJB-BLM
12                                         Plaintiff,
                                                            ORDER GRANTING DEFENDANT
13    v.                                                    TESLA, INC.’S MOTION DISMISS,
      TESLA MOTORS, INC., a Delaware                        OR IN THE ALTERNATIVE,
14
      Corporation; and DOES 1-10,                           STRIKE PLAINTIFF’S CLAIM
15
                                     Defendants.            (Doc. No. 10)
16
17
18         Before the Court is Defendant Tesla, Inc.’s (“Defendant”) motion to dismiss Plaintiff
19   Brian Whitaker’s (“Plaintiff”) complaint, or in the alternative, strike Plaintiff’s claim.
20   (Doc. No. 10.) Plaintiff opposes the motion submitted by Defendant. (Doc. No. 12.) For
21   the reasons discussed herein, the Court GRANTS Defendant’s motion to dismiss.
22                                    I.       BACKGROUND
23         Plaintiff suffers from a C-4 spinal cord injury and uses a wheelchair for mobility.
24   (Doc. No. 1 ¶ 1.) Tesla owned the dealership located at or about 7007 Friars Road, San
25   Diego, California in June 2019, and currently owns the dealership (the “Dealership”). (Id.
26   ¶ 2–3.) The Dealership is open to the public. (Id. ¶ 9.)
27         Plaintiff went to the Dealership in June 2019 with the intention to avail himself of
28   its goods, motivated in part to determine if Defendants comply with the disability access

                                                        1
                                                                            19-CV-01193-AJB-BLM
     Case 3:19-cv-01193-AJB-BLM Document 18 Filed 05/15/20 PageID.131 Page 2 of 7


 1   laws. (Id. ¶ 8.) According to Plaintiff, Defendants failed to provide accessible service
 2   counters. (Id. ¶¶ 11–13.) The failure to provide accessible facilities created difficulty and
 3   discomfort for Plaintiff. (Id. ¶ 14.) Plaintiff is further deterred from availing himself of
 4   Tesla’s goods because of his knowledge of the existing barriers. (Id. ¶ 17.) However,
 5   Plaintiff will return to Defendant to avail himself of its goods and to determine compliance
 6   with the disability access laws once it has represented to him that Defendant and its
 7   facilities are accessible. (Id.)
 8          On June 26, 2019, Plaintiff filed a complaint with this Court. (Doc. No. 1.)
 9   Subsequently, on August 30, 2019, Defendant filed its motion to dismiss Plaintiff’s
10   complaint. (Doc. No. 10.) Plaintiff filed a response in opposition to Defendant’s motion to
11   dismiss, (Doc. No. 12), and Defendants filed their reply, (Doc. No. 13).
12                                      II.   LEGAL STANDARD
13          A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of a plaintiff’s
14   complaint and allows a court to dismiss a complaint upon a finding that the plaintiff has
15   failed to state a claim upon which relief may be granted. See Navarro v. Block, 250 F.3d
16   729, 732 (9th Cir. 2001). “[A] court may dismiss a complaint as a matter of law for (1) lack
17   of a cognizable legal theory or (2) insufficient facts under a cognizable legal claim.”
18   SmileCare Dental Grp. v. Delta Dental Plan of Cal., 88 F.3d 780, 783 (9th Cir. 1996)
19   (citation and internal quotation marks omitted). However, a complaint will survive a
20   motion to dismiss if it contains “enough facts to state a claim to relief that is plausible on
21   its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In making this
22   determination, a court reviews the contents of the complaint, accepting all factual
23   allegations as true, and drawing all reasonable inferences in favor of the nonmoving party.
24   Cedars-Sinai Med. Ctr. v. Nat’l League of Postmasters of U.S., 497 F.3d 972, 975 (9th Cir.
25   2007).
26          Notwithstanding this deference, the reviewing court need not accept “legal
27   conclusions” as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It is also improper for a
28   court to assume “the [plaintiff] can prove facts that [he or she] has not alleged.” Associated

                                                   2
                                                                            19-CV-01193-AJB-BLM
     Case 3:19-cv-01193-AJB-BLM Document 18 Filed 05/15/20 PageID.132 Page 3 of 7


 1   Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526
 2   (1983).
 3                                       III.   DISCUSSION
 4            First, the Court will address Defendant’s request for judicial notice. Next, the Court
 5    will address Defendant’s motion to dismiss.
 6   A.    Defendant’s Request for Judicial Notice
 7         Under the Federal Rules of Evidence, courts may take judicial notice of a “fact that
 8   is not subject to reasonable dispute because it: (1) is generally known within the trial court’s
 9   territorial jurisdiction; or (2) can be accurately and readily determined from sources whose
10   accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Specifically, matters of
11   public record and judicial proceedings in other courts have been recognized as acceptable
12   facts the court may judicially notice. See Wheeler v. Premiere Credit of North America, 80
13   F. Supp. 3d 1108, 1112 (S.D. Cal. 2015) (stating a federal appellate opinion was a matter
14   of public record and was capable of accurate and ready determination, and therefore the
15   court could take judicial notice of the opinion); Rosales-Martinez v. Palmer, 753 F.3d 890,
16   894 (9th Cir. 2014) (stating the court may take judicial notice of judicial proceedings in
17   other courts) (citing Dawson v. Mahoney, 451 F.3d 550, 551 n.1 (9th Cir. 2006))); U.S. ex
18   rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.
19   1992).
20         Defendant requests that the Court take judicial notice of the following documents:
21   (1) Order to Show Cause Re Supplemental Jurisdiction, issued by the Honorable Judge
22   Fitzgerald in the Central District of California, Case No. 2:19-cv-06605-MWF-E, ECF Dkt.
23   No. 9, dated August 9, 2019; (2) Declaration of Plaintiff Brian Whitaker, filed in response
24   to the August 9, 2019 OSC issued by the Honorable Judge Fitzgerald in the Central District
25   of California, Case No. 2:19-cv-06605-MWF-E, Dkt. No. 12-1, dated August 21, 2019;
26   and (3) list of Plaintiff’s Central District complaints as listed on the court’s docket. (Doc.
27   No. 10-2 at 2.)
28

                                                    3
                                                                             19-CV-01193-AJB-BLM
     Case 3:19-cv-01193-AJB-BLM Document 18 Filed 05/15/20 PageID.133 Page 4 of 7


 1         A “court may take judicial notice of court records in another case.” United States v.
 2   Howard, 381 F.3d 873, 876 fn.1 (9th Cir. 2004). However, “[w]hile the authenticity and
 3   existence of a particular order, motion, pleading or judicial proceeding, which is a matter
 4   of public record, is judicially noticeable, veracity and validity of its contents ... are not.”
 5   United States v. S. Cal. Edison Co., 300 F. Supp. 2d 964, 974 (E.D. Cal. 2004).
 6   Accordingly, the Court GRANTS Defendant’s request for judicial notice for the stated
 7   purpose that these documents exist.
 8   B.    The Americans with Disabilities Act
 9         The Americans with Disabilities Act (“ADA”) bars discrimination against an
10   individual “on the basis of disability in the full and equal enjoyment of the goods, services,
11   facilities, privileges, advantages, or accommodations of any place of public
12   accommodation by any person who owns, leases (or leases to), or operates a place of public
13   accommodation.” 42 U.S.C. § 12182(a). A restaurant or other establishment that serves
14   food or drink is a “public accommodation” under the ADA. 42 U.S.C. § 12181(7)(B).
15         Prevailing on an ADA claim requires a plaintiff to prove that (1) he or she has a
16   disability, as defined under the ADA; (2) the defendant leases, owns, or operates a place of
17   public accommodation; and (3) the defendant denied public accommodations to the
18   plaintiff because of plaintiff’s disability. 42 U.S.C. §§ 12181(a)–(b); see Molski v. M.J.
19   Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007). Furthermore, a plaintiff is not required to
20   show “intentional discrimination in order to make out a violation of the ADA.” Lentini,
21   370 F.3d at 846. The available remedy under the ADA does not include recovery of
22   damages, but instead provides only injunctive relief. Schutza v. Cuddeback, 262 F. Supp.
23   3d 1025, 1029 (S.D. Cal. 2017) (quoting Wander v. Kaus, 304 F.3d 856, 858 (9th Cir.
24   2002) (citing 42 U.S.C. § 12188(a)(1))).
25         As to the third element—whether Plaintiff was denied public accommodations by
26   Defendant because of his disability—Defendant contends the assertions in the complaint
27   are conclusory and thus fail to plausibly allege it denied Plaintiff public accommodation
28   based on his disability. (Doc. No. 10-1 at 5.) Plaintiff does not provide sufficient factual

                                                    4
                                                                            19-CV-01193-AJB-BLM
     Case 3:19-cv-01193-AJB-BLM Document 18 Filed 05/15/20 PageID.134 Page 5 of 7


 1   allegations as to how he was denied accommodation because he is in a wheelchair. Plaintiff
 2   does not identify which counter or counters in the Dealership failed to accommodate
 3   Plaintiff’s needs. Further, the Complaint does not state the manner in which the counters
 4   were inaccessible. As Plaintiff’s allegations are only “naked assertions devoid of further
 5   factual enhancement, and the Court need not accept “legal conclusions” as true, the Court
 6   finds Plaintiff’s allegations for this element of an ADA claim insufficient. Ashcroft, 556
 7   U.S. at 678 (quoting Twombly, 550 U.S. at 557).
 8         In conclusion, the Court holds that Plaintiff’s Complaint lacks sufficient facts to
 9   support a cognizable ADA claim.
10   C.    Unruh Civil Rights Act Claim and Supplemental Jurisdiction
11         Defendant also urges the Court to decline to exercise supplement jurisdiction over
12   Plaintiff’s cause of action for violation of the Unruh Civil Rights Act (“Unruh Act”). (Doc.
13   No. 10-1 at 5.) Plaintiff argues there is no basis for the Court to decline supplemental
14   jurisdiction over the claim. (Doc. No. 12 at 11.) The Court agrees with Defendant.
15         Under 28 U.S.C. § 1367, a district court may decline to exercise supplemental
16   jurisdiction over a state law claim if: (1) the claim raises a novel or complex issue of state
17   law; (2) the claim substantially predominates over the claim or claims over which the
18   district court has original jurisdiction; (3) the district court has dismissed all claims over
19   which it has original jurisdiction; or (4) in exceptional circumstances, there are other
20   compelling reasons for declining jurisdiction. 28 U.S.C. § 1367(c). The decision to decline
21   supplemental jurisdiction under 28 U.S.C. § 1367(c)(3) should be informed by the values
22   of economy, convenience, fairness, and comity. United Mine Workers of Am. v. Gibbs, 383
23   U.S. 715, 726 (1996).
24         Plaintiff’s state law claim arises under California’s Unruh Act. The Unruh Act
25   provides that “[a]ll persons within the jurisdiction of this state are free and equal, and no
26   matter what their sex, race, color, religion, ancestry, national origin, disability, medical
27   condition, genetic information, marital status, or sexual orientation are entitled to the full
28   and equal accommodations, advantages, facilities, privileges, or services in all business

                                                   5
                                                                            19-CV-01193-AJB-BLM
     Case 3:19-cv-01193-AJB-BLM Document 18 Filed 05/15/20 PageID.135 Page 6 of 7


 1   establishments of every kind whatsoever.” Cal. Civ. Code § 51(b). “A violation of the right
 2   of any individual under the federal Americans with Disabilities Act of 1990 (P.L. 101–
 3   3361) shall also constitute a violation of this section.” Cal. Civ. Code § 51(f). “A violation
 4   of the Unruh Act may be maintained independent of an ADA claim where a plaintiff pleads
 5   ‘intentional discrimination in public accommodations in violation of the terms of the Act.”
 6   Earll v. eBay, Inc., 5:11–cv–00262, 2011 WL 3955485, at *3 (N.D. Cal. Sept. 7, 2011)
 7   (quoting Munson v. Del Taco, Inc., 46 Cal. 4th 661, 668 (2009)).
 8         Defendant presents two arguments as grounds to decline supplemental jurisdiction.
 9   First, Defendant contends that because Unruh Act claims allow damages of $4,000 per
10   violation, whereas the ADA only permits injunctive relief, the California claim
11   predominates over the ADA claim. (Doc. No. 10-1 at 8–10.) And for the second ground,
12   Defendant argues Plaintiff’s inclusion of his Unruh Act claim constitutes impermissible
13   forum shopping because it is an end-around to California’s heightened pleading standards
14   requiring disability access plaintiffs to verify their complaints in state court. (Id. at 10–11.)
15         As to Defendant’s first argument, the Court agrees with Defendant’s argument that
16   state law issues predominate over ADA claim issues. If the Court exercises supplemental
17   jurisdiction over the Unruh Act claim, (1) Defendant’s intent, (2) monetary damages, and
18   (3) Plaintiff’s emotional distress would be extraneous issues that would have to be litigated
19   and yet not relevant to the federal claim. As such, given these additional elements necessary
20   for an Unruh Act claim, the Court will decline to exercise jurisdiction over the state law
21   claim. See Feezor v. Tesstab Operations Grp., Inc., 524 F. Supp. 2d 1222, 1224 (S.D. Cal.
22   2007) (“Given the disparity in terms of comprehensiveness of the remedy sought, state law
23   claims substantially predominate over the ADA for purposes of 28 U.S.C. § 1367(c)(2).”).
24         Lastly, the Court agrees and declines to exercise supplemental jurisdiction out of
25   deference to California’s heightened pleading requirements for disability lawsuits, and in
26   the interest of comity, as California courts should interpret the state’s disability laws.
27   Indeed, the Court will join other California district courts that have identified these factors
28   as a “compelling reason” to decline to exercise supplemental jurisdiction over disability

                                                     6
                                                                              19-CV-01193-AJB-BLM
     Case 3:19-cv-01193-AJB-BLM Document 18 Filed 05/15/20 PageID.136 Page 7 of 7


 1   claims arising under the Unruh Act. See Schutza, 262 F. Supp. 3d at 1030–31 (“[A]s a
 2   matter of comity, and in deference to California’s substantial interest in discouraging
 3   unverified disability discrimination claims, the Court declines supplemental jurisdiction
 4   over Plaintiff’s Unruh Act claim.”); Molski v. Hitching Post I Restaurant, Inc., No. 04-cv-
 5   1077-SVWRNBX, 2005 WL 3952248 at *9 (C.D. Cal. May 25, 2005) (“Because the
 6   California courts should be given an opportunity to interpret California’s disability laws,
 7   because the calculated effort to avoid having California courts decide issues of California
 8   law is to be discouraged, and because the parties themselves are entitled to a surer-footed
 9   interpretation of California’s disability laws, the Court finds that compelling reasons exist
10   to decline supplemental jurisdiction over [Plaintiff’s] state law claims.”).
11         Thus, the Court declines to exercise supplemental jurisdiction over Plaintiff’s Unruh
12   Act claim.
13                                     IV.    CONCLUSION
14         In light of the foregoing reasons, Defendant’s motion to dismiss is GRANTED. As
15   Plaintiff fails to adequately plead an ADA violation, Plaintiff’s ADA claim is
16   DISMISSED. But appearing that amendment would not be futile, the Court GRANTS
17   Plaintiff leave to amend his ADA claim. Lastly, Plaintiff’s Unruh Act claim is
18   DISMISSED WITHOUT PREJUDICE AND WITHOUT LEAVE TO AMEND.
19   Plaintiff is to file an amended complaint consistent with this order within thirty (30) days
20   of this Order.
21
22   IT IS SO ORDERED.
23
     Dated: May 15, 2020
24
25
26
27
28

                                                   7
                                                                            19-CV-01193-AJB-BLM
